DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions.  This application is a CON of 13/735,152 (now PAT 10078821), which has a
PRO 61/607,882 filed on 03/07/2012.

Status of Claims
	Claims 1-20 are currently pending and allowed.

Response to Remarks
Applicant’s arguments, see Remarks, filed on 01/04/2022, with respect to rejection under 35 U.S.C. 103 have been fully considered and are persuasive.  Examiner agrees that Vancici fails to teach the amended limitation – “the record comprising one of more public identifier for a recipient and a private identifier for the recipient, the private identifier being embedded with information that identifies the recipient financial institution”.  Vancicni teaches storing “information sufficient for the member bank to identify the user” and passing this information to bank computer system, such that the bank can access its own information directory to obtain account information (see Column 5 line 64 through column 6 line 21).  Vancini falls short of teaching a private identifier, and more importantly, Vancini does not teach “the private identifier being embedded with information that identifies the recipient financial institution”, as required by the amended independent claims.  Examiner also agrees that Musser fails to fulfill Vancini’s deficiency, because Musser teaches the private virtual 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The best references found by Examiner are Vancini et al. (Patent No.: US 9,928,490), Musser et al. (Patent No.: US 8,751,381) and Springer (The PayPal Account, Chapter 2, link.springer.com, Apr 30, 2007).  These references, whether individually or combined, fail to teach every limitations in the amended independent claims.  None of the references teach “an information directory of the transaction system, the information directory comprising a record, the record comprising one or more public identifiers for a recipient and a private identifier for the recipient, each of the one or more public identifiers comprising different contact information to contact the recipient; the record associating the one or more public identifiers for the recipient with the private identifier for the recipient, the private identifier being embedded with information that identifies the recipient financial institution, the recipient having a recipient account at the recipient financial institution, the record not including an account number of the recipient account, and the private identifier providing an additional level of security to facilitate secure communications over a computer network”, which is required by amended independent claim 1.  Similar limitation is also recited in amended independent claim 14.  Vancicni teaches storing “information sufficient for the member 
The private identifier is sent to the sender financial institution to facilitate the fund transfer such that the sender financial institution associates the transfer of the funds with the private identifier.  The recipient financial institution is able to figure out the recipient’s account number from the private identifier received from the sender financial institution.  By doing so, the account number of the recipient account does not need to be shared with the sender, the sender financial institution or the transaction system.  As such, the private identifier provides an additional level of security in fund transfer.  Therefore, claims 1-20 are in condition of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
JAN-2022